TDCJ Offender Details                                                                             Page 1 of2

                                                                                              <6 3.~40fl.o ~ 02-
                                                                  (a]••ww•            El

 Offender Information Details
   Return to Search list



 SID Number:                                    08576268

 TDCJ Number:                                   01814808

 Name:                                          PETTY,ANTHONY CHANCE

 Race:                                          w
 Gender:                                        M
 DOB:                                           1992-07-07

 Maximum Sentence Date:                         2023-12-08

 Current Facility:                              MCCONNELL

 Projected Release Date:                        2023-12-08

 Parole Eligibility Date:                       2013-06-12

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL ltt;IFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.




 Offense History:
    Offense                          Sentence                    Case       Sentence (YY ..:MM-
                      Offense                       County
     Date                              Date                       No.             DD)
                I                I                  I        I          I

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=08576268                   7/13/2015